COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-08-230-CV
 
 
CITY
OF CELINA AND CITY OF PILOT POINT                          APPELLANTS
 
                                                                                                        
                                                   V.
 
CITY OF PILOT POINT AND                                                    APPELLEES
TALLEY RANCH MANAGEMENT, LTD.

AND CITY OF CELINA AND TALLEY

RANCH MANAGEMENT, LTD. 
                                               ----------
            FROM THE 362ND
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered ACross-Appellant=s Motion To
Dismiss.@  It is the court=s opinion that the motion should be granted; therefore, we dismiss the
appeal of the City of Pilot Point, appellant. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled ACity of Celina v. City of Pilot Point and Talley Ranch Management,
Ltd.@
 




Costs of the appeal of City of Pilot Point, appellant, versus City of
Celina and Talley Ranch Management, Ltd., appellees, shall be taxed against the
party incurring the same, for which let execution issue.
 
PER
CURIAM       
 
 
PANEL:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:  September 25, 2008    




[1]See Tex.
R. App. P. 47.4.